DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but they are not persuasive.
Examiner notes relevant previous prior art may be used again at a later time.
Applicant argues that “Lowe discloses providing a playlist that uniformly defines the transition for each track in the playlist.” Examiner respectfully submits Applicant’s interpretation of the art is incorrect. Lowe’s transitions are not uniform and are track dependent, as disclosed at least in [0018]: In the following illustrative description, with reference to FIG. 2, we assume a crossfade or other effect between the end of a first clip, Clip1 205, and the beginning of a subsequent clip, Clip2 207. Assuming the duration of the desired crossfade or other effect is shorter than the duration of the last chunk of Clip1, which is, as shown in FIG. 2, Clip1: Compressed Chunk 4, then Clip1: Compressed Chunk 4 and Clip2: Compressed Chunk 1 would be decoded to baseband, time aligned and processed with the desired effect. Such processing can be done in a crossfading module 210, which has stored, or can be passed, various parameters for implementing the crossfade, including, for example, (i) audio trajectory, (ii) fade or blend type, (iii) number of elements in the effect (e.g., 2, 3 or more, for complex voice-overs and other transitions), (iv) volume/attenuation levels for each component or element during the cross fade, and (v) intro and outro points, etc. Such parameters can, for example, be stored in crossfading module 210, as noted, or can be modified/updated by inferences from user behavior on the client take pairs of clips from content repository 550, optionally along with the user's preferences 580 (from User Profile database), and construct the clip-to-clip crossfade transition. Details of how to create a clip are provided, for example, in PCT/2013/037034, which published as WO 2103/158804, entitled SYSTEMS AND METHODS FOR IMPLEMENTING EFFICIENT CROSS-FADING BETWEEN COMPRESSED AUDIO STREAMS, which is referenced above…In the event that the transition clip is created without consideration of a particular user, the content scheduler can be at liberty to reuse the transition clips for all users requested when the play-out sequence for an individual user demands the particular transition. I.e., Content Repository 550 can be populated with a cache of transition clips and accessed by a table where each entry is labeled with the "from-clip" and the "to-clip." In the event that the transition clip is created with consideration of a particular user (i.e., it is influenced by the user's preferences) then Content Scheduler 540 cannot reuse the transition clips between users. In such exemplary contexts Content Repository 550 can, for example, be populated with a cache of transition clips and accessed by a table where each entry is labeled with the userID, the "from-clip" and the "to-clip", for example. [0032], Thus the Playlist Type provides a characterization of the playlist, as noted above, and the Transition Type provides a characterization of a particular clip from an ingress to an egress, which can often be quite nonlinear as to both time (number of samples to play at each quantization level) and volume levels, and quite thus complex. Thus, in exemplary embodiments of the present invention, Playlist Type and Transition Type can be used together to provide parametric data as to how a given cross-fade (or other multi-clip processing effect) should occur, from both a timing as well as a trajectory perspective. For example, a Playlist Type for a "Heavy Metal" channel might independently of the Playlist Type. [0037], Thus, in exemplary embodiments of the present invention, if there is no TransitionType defined between two adjacent clips then a standard Playlist Type transition for that Channel can be used. If, on the other hand, a TransitionType is defined for those clips, then the defined Transition Type can be used instead of a default Playlist Type transition. [0038], Continuing with reference to FIG. 5, Content Information repository 530 can provide storage for metadata regarding each clip. In a typical content distribution system this can contain many attributes that describe the content, such as, for example, (i) Content Identification, (ii) Clip Length, (iii) A Clip Intro List, (iv) A Clip Outro List, and (v) Content Type. The clip intro list is a list of times relative to the start of a clip at which it is audibly pleasing to "enter" the clip during a cross-fade, such as, for example, at 1, 2, or 3.5 seconds from the start of the clip. Likewise, a clip outro list is a list of times relative to the end of a clip at which time it is audibly pleasing to "exit" the clip, such as, for example, at 1, 2.5, or 3.5 seconds prior to the end of the clip.
Applicant further argues that “Lowe fails to teach or suggest that a single playlist provided to the user is divided into distinct coherent groups, which include respective common attributes”. Upon further review of Lowe, Examiner respectfully disagrees. As provided above, within a playlist, for example, Heavy Metal, Lowe teaches that transition used can be unique to each pair of clips in the playlist.  Stated another way, each pair of clips with their own transition type with the playlist can be interpreted as a coherent group, and since that playlist can have plurality of clips, it can be interpreted to have multiple coherent groups, each coherent group including the two clips and a transition.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the analogous art Fan discloses group composition interface that gives the system the flexibility to better optimize and process very complex content compositions. ([0005] of Fan).
For at least these reasons, Examiner respectfully maintains the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,229,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims similarly covers the concept of creating and manipulating multiple coherent groups, each containing multiple media items including transition media item linking two audio items.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US 2015/0073812) in view of Fan (US 2017/0111668).
Claim 1
Lowe teaches a method comprising, at a server ([0029], server side crossfade system) having one or more processors and memory storing instructions for execution by the one or more processors: 
obtaining a playlist that comprises a plurality of sequenced audio items selected by one or more uses from an audio database ([0032], With reference again to FIG. 5, a Content Service Provider can include a Playlist Editor 510 which can be used to manage the distribution of content to clients. The choice as to content can be made, for example, as part of a personalized channel service, and can include, for example, preference engines and/or user defined parameters, as well as user feedback to songs or clips played to he or she, to determine what clips or songs to send each user on each of his or her "personalized channels." These playlists can be stored, for example, in a Content Playlist 520 which can be accessed, for example, by one or more Playlist Editor(s) 510.); 
dividing the playlist into a plurality of coherent groups, based on attributes of the plurality of sequenced audio items ([0018]: In the following illustrative description, with time aligned and processed with the desired effect. Such processing can be done in a crossfading module 210, which has stored, or can be passed, various parameters for implementing the crossfade, including, for example, (i) audio trajectory, (ii) fade or blend type, (iii) number of elements in the effect (e.g., 2, 3 or more, for complex voice-overs and other transitions), (iv) volume/attenuation levels for each component or element during the cross fade, and (v) intro and outro points, etc. Such parameters can, for example, be stored in crossfading module 210, as noted, or can be modified/updated by inferences from user behavior on the client device and sent via a message protocol to crossfade module 210 on the server side. [0029], Crossfade Segment Generator 595 can take pairs of clips from content repository 550, optionally along with the user's preferences 580 (from User Profile database), and construct the clip-to-clip crossfade transition.), 
wherein each coherent group of the plurality of coherent groups comprises a respective subsequence of audio items of the plurality of sequenced audio items; a predetermined number of audio items; and a respective common attribute (See also above regarding attributes such as fade or blend type, volume, intro and outro points, etc. [0032], Thus the Playlist Type provides a characterization of the playlist, as noted above, and the Transition Type provides a characterization of a particular clip from an ingress to an egress, which can often be quite nonlinear as to both time (number of samples to play at each quantization level) and volume levels, and quite thus complex…Similarly, Transition Type can provide a characterization of the transition between two clips that are to be cross-faded, independently of the Playlist Type. [0037], If, on the other hand, a TransitionType is defined for those clips, then the defined Transition Type can be used instead of a default Playlist Type transition. [0038], Continuing with reference to FIG. 5, Content Information repository 530 can provide storage for metadata regarding each clip. In a typical content distribution system this can contain many attributes that describe the content, such as, for example, (i) Content Identification, (ii) Clip Length, (iii) A Clip Intro List, (iv) A Clip Outro List, and (v) Content Type. The clip intro list is a list of times relative to the start of a clip at which it is audibly pleasing to "enter" the clip during a cross-fade, such as, for example, at 1, 2, or 3.5 seconds from the start of the clip. Likewise, a clip outro list is a list of times relative to the end of a clip at which time it is audibly pleasing to "exit" the clip, such as, for example, at 1, 2.5, or 3.5 seconds prior to the end of the clip.); 
for a respective coherent group of the plurality of coherent groups, generating a respective transition media item for a successive pair of audio items in the respective sequence of audio items of the respective coherent group, wherein the respective transition media item corresponds to a transition between the successive pair of audio items; (See Fig. 3 and [0018], Clip1: Compressed Chunk 4 and Clip2: Compressed Chunk 1 would be decoded to baseband, time aligned and processed with the desired effect.  Such processing can be done in a crossfading module 210, which has stored, or can be passed, various parameters for implementing the crossfade, including, for example, (i) audio trajectory, (ii) fade or blend type, (iii) number of elements in the effect (e.g., 2, 3 or more, for complex voice-overs and other transitions), (iv) volume/attenuation levels for each component or element during the cross fade, and (v) intro and outro points, etc. See also [0032]; Fig. 3 (optimal server side crossfade); and 
created for the first coherent group to a second electronic device ([0040]-[0041] of Lowe, Coordination of the delivery of content to a client device can, for example, be accomplished by Play Control instructions issuing from Content Scheduler 540, and/or Client Device Control instructions issuing from Decoder Management 590 to particular client devices; See also [0036]). 
providing second information corresponding to a second respective transition media item created for the second coherent group to the second electronic device ([0040]-[0041] of Lowe, Coordination of the delivery of content to a client device can, for example, be accomplished by Play Control instructions issuing from Content Scheduler 540, and/or Client Device Control instructions issuing from Decoder Management 590 to particular client devices; See also [0036]).
Lowe may not clearly detail a first coherent group of the plurality of coherent groups is followed by a second coherent group of the plurality of coherent groups within the playlist; receiving, from the second electronic device, user input indicating that the second coherent group of the plurality of coherent groups is to be provided before the first coherent group of the plurality of coherent groups; 020143-5117-US2Response to Final Office Actionreordering the second coherent group of the plurality of coherent groups before the first coherent group of the plurality of coherent groups; and 
Fan teaches in [0041] The content serving module 104 includes code and routines that, when executed by a processor (not pictured), processes requests for a content (e.g., a video, a book, a picture, a music file, etc.) and provides the content to users.  For example, the content serving module 104 receives a query from a user via the front end interface 102, retrieves a set of videos from the content database 120 based at least in part on the query and presents the set of videos to the user via the front end interface 102. Fan teaches a first coherent group of the plurality of coherent groups is followed by a second coherent group of the plurality of coherent receiving, from the second electronic device, user input indicating that the second coherent group of the plurality of coherent groups is to be provided before the first coherent group of the plurality of coherent groups (Fan teaches the limitation in [0057], which discloses “In one embodiment, a grouping module allows groups 204a-c to be rearranged.  Responsive to user input that group 204a be moved between group 204b and group 204c, the grouping module will present the user with an updated interface showing group 204b before group 204a, and followed by group 204c.); 
020143-5117-US2Response to Final Office Actionreordering the second coherent group of the plurality of coherent groups before the first coherent group of the plurality of coherent groups (group 204b is placed before group 204a after the user input as provided above [0057] of Fan.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to incorporate playlist rearrangement as taught by Fan with the cross-fading method of Lowe, because doing so would have provided the system the flexibility to better optimize and process very complex content compositions. ([0005] of Fan), and the system that automatically determines the best parameters for that group, which includes, but is not limited to, editing parameters and analysis of visual content, audio content and text content ([0006] of Fan).
Claims 19 and 20
	These claims recite substantially the same limitations as those provided in claim 1 above, and therefore they are rejected for the same reasons.
Claim 5
Playlist Information" as used herein, and as used for cross-fade or other processing purposes, can include a Playlist Type (e.g. Pop, Classical, Blues, etc.) and a Transition Type that is specified to be used to transition between content clips. [0040]-[0041] of Lowe, Coordination of the delivery of content to a client device can, for example, be accomplished by Play Control instructions issuing from Content Scheduler 540, and/or Client Device Control instructions issuing from Decoder Management 590 to particular client devices; See also [0036] of Lowe).  
Claim 6
Lowe in view of Fan further teaches the method of claim 1, wherein the first information includes at least a portion of the first respective transition media item ([0032] of Lowe, As shown in FIG. 5, the term "Playlist Information" as used herein, and as used for cross-fade or other processing purposes, can include a Playlist Type (e.g. Pop, Classical, Blues, etc.) and a Transition Type that is specified to be used to transition between content clips. [0040]-[0041] of Lowe, Coordination of the delivery of content to a client device can, for example, be accomplished by Play Control instructions issuing from Content Scheduler 540, and/or Client Device Control instructions issuing from Decoder Management 590 to particular client devices… Decoder Management 590 (also known as "Client Device Management" 590) can, for example, provide message communication regarding low level interactions between the service provider and the client with respect to delivery of clip elements to a particular user that are to be merged together.; See also [0036] of Lowe).
Claim 7
Lowe in view of Fan further teaches the method of claim 6, wherein the first information includes at least one of: a location of at least a portion of a first audio item of the successive pair of audio items corresponding to the first coherent group or a location of at least a portion of a second audio item of the successive pair of audio items corresponding to the first coherent group ([0042] of Fan, Once the requested content is located, the content serving module 104 transmits the content to the user via the front end interface 102.  The content is presented to the user on a web page.  Metadata associated with the content is also presented with the content, such as the title and description of the content.  In one embodiment, the content serving module 104 stores the content ID of the content in the user database 122 after sending the content to the user so that a content history of the user is stored in the user database 122.).  
Claim 8
Lowe in view of Fan further teaches the method of claim 6, wherein the first information includes at least one of: a decryption key for at least a portion of a first audio item of the successive pair of audio items corresponding to the first coherent group or a decryption key for at least a portion of a second audio item of the successive pair of audio items corresponding to the first coherent group ([0028] of Lowe, For security reasons, in exemplary embodiments of the present invention compressed audio chunks may be encrypted.  If this is the case, decryption will 

Claim 10
Lowe in view of Fan further teaches the method of claim 1, wherein providing the first respective transition media item to the second electronic device comprises sending a location where the first respective transition media item is stored to the second electronic device ([0017] of Lowe, Usually four files such as these compressed chunks 120 would be made available for distribution, referenced by an Index or Manifest File 130.  Such a Manifest File 130 may generally contain a pointer or URL to the four files in sequence, as well as a duration value for each file, as shown.).  
Claim 11
Lowe in view of Fan further teaches the method of claim 1, wherein: the server includes storage; and obtaining the playlist comprises retrieving the playlist from the storage (repository 550 of Fig. 5 of Lowe).  
Claim 12
Lowe in view of Fan further teaches the method of claim 1, wherein obtaining the playlist comprises receiving the playlist from the second electronic device ([0041] of Fan, The content serving module 104 includes code and routines that, when executed by a processor (not pictured), processes requests for a content (e.g., a video, a book, a picture, a music file, etc.) and provides the content to users.  For example, the content serving module 104 receives a query from a user via the front end interface 102, retrieves a set of videos from the content database 
Claim 13
Lowe in view of Fan further teaches the method of claim 1, wherein generating the respective transition media item for the successive pair of audio items in the respective subsequence of audio items of the respective coherent group includes: 
analyzing a portion of the first audio item of the successive pair of audio items to determine a parameter value of the first audio item; and adjusting the parameter value of a second audio item of the successive pair of audio items based on the determined parameter value of the first audio item, wherein adjusting the parameter value of the second audio item comprises adjusting a portion of the second audio item (See Fig. 3 of Lowe, where new compressed chunk is created based on chunk 4 of clip 1 and chunk 1 of clip 2; [0018] of Lowe, as shown in FIG. 2, Clip1: Compressed Chunk 4, then Clip1: Compressed Chunk 4 and Clip2: Compressed Chunk 1 would be decoded to baseband, time aligned and processed with the desired effect.  Such processing can be done in a crossfading module 210, which has stored, or can be passed, various parameters for implementing the crossfade, including, for example, (i) audio trajectory, (ii) fade or blend type, (iii) number of elements in the effect (e.g., 2, 3 or more, for complex voice-overs and other transitions), (iv) volume/attenuation levels for each component or element during the cross fade, and (v) intro and outro points, etc.).  
Claim 14
Lowe in view of Fan further teaches the method of claim 13, wherein: the first audio item precedes the second audio item in the respective subsequence; analyzing the portion of the first audio item comprises analyzing a final portion of the first audio item; and adjusting the portion 
Claim 15
Lowe in view of Fan further teaches the method of claim 13, wherein: the first audio item follows the second audio item in the respective subsequence; analyzing the portion of the first audio item comprises analyzing an initial portion of the first audio item; and adjusting the portion of the second audio item comprises adjusting a final portion of the second audio item (Since Lowe teach each clip or track within a playlist continues seamlessly, last part of one clip would need to be adjusted along with the first part of the next clip in order to provide the seamless transition similar to what’s being shown in Fig. 3 of Lowe, and to continue seamlessly within the playlist one clip after the next.).  
Claim 16
Lowe in view of Fan further teaches the method of claim 1, further comprising, at the server and for the respective coherent group: before generating the respective transition media item for the successive pair of audio items in the respective subsequence of audio items of the respective coherent group, determining a parameter value of a second audio item of the successive pair of audio items; and  020143-5117-US26adjusting a parameter value of a first audio item of the successive pair of audio items based on the determined parameter value of the second audio item, to form the transition; wherein the transition is based on the adjusted parameter values of the first and second audio items (See Fig. 3 of Lowe, where new compressed chunk is created based on chunk 4 of clip 1 and chunk 1 of clip 2; [0018] of Lowe, as shown in FIG. 2, Clip1: Compressed Chunk 4, then Clip1: Compressed Chunk 4 and Clip2: Compressed Chunk 1 would be decoded to baseband, time aligned and processed with the desired effect.  Such processing can be done in 
Claim 17
Lowe in view of Fan further teaches the method of claim 13, wherein: the parameter values of the first and second audio items of the successive pair of audio items relate to playback tempos; and adjusting the parameter value of the second audio item comprises adjusting a playback tempo of at least a portion of the second audio item ([0018] of Lowe, Such processing can be done in a crossfading module 210, which has stored, or can be passed, various parameters for implementing the crossfade, including, for example, (i) audio trajectory, (ii) fade or blend type, [0021] of Lowe, Additionally, unless the last chunk of Clip1--here Clip1:Chunk 4--or the first chunk of Clip2--here Clip2:Chunk 1, is equal to the crossfade length, the resultant chunk made from the last chunk of the prior clip, the first chunk of the subsequent clip and the overlap between them, will often be longer than the chunk length limit.  In such cases there may, for example, be two "revised" chunks taking the place of, for example, original Clip1:Chunk 4 and Clip2:Chunk 1.  For example, a last chunk of 3 second duration with a 2 second crossfade could either (a) produce a new 1 second chunk followed by a 20 second chunk which includes the crossfade, or (b) produce a 21 second chunk including the crossfade.  In exemplary embodiments of the present invention, either option is valid. [0032] of Lowe, Thus, in exemplary embodiments of the present invention, Playlist Type and Transition Type can be used together to provide parametric data as to how a given cross-fade (or other multi-clip processing effect) should occur, trajectory perspective.  For example, a Playlist Type for a "Heavy Metal" channel might indicate quick fades between successive clips.  Similarly, Transition Type can provide a characterization of the transition between two clips that are to be cross-faded, independently of the Playlist Type.  That is, Playlist Type provides a nuanced adjustment to how transitions between clips in a certain genre can be processed.).  
Claim 18
Lowe in view of Fan further teaches the method of claim 13, wherein: the parameter values of the first and second audio items of the successive pair of audio items relate to playback volumes; and adjusting the parameter value of the second audio item comprises adjusting a playback volume of at least a portion of the second audio item ([0018] of Lowe-volume/attenuation levels).
Claim 22
Lowe in view of Fan further teaches the method of claim 1, wherein the first coherent group of the plurality of coherent groups and the second coherent group of the plurality of coherent groups have distinct common attributes (See at least [0018] of Lowe: In the following illustrative description, with reference to FIG. 2, we assume a crossfade or other effect between the end of a first clip, Clip1 205, and the beginning of a subsequent clip, Clip2 207. Assuming the duration of the desired crossfade or other effect is shorter than the duration of the last chunk of Clip1, which is, as shown in FIG. 2, Clip1: Compressed Chunk 4, then Clip1: Compressed Chunk 4 and Clip2: Compressed Chunk 1 would be decoded to baseband, time aligned and processed with the desired effect. Such processing can be done in a crossfading module 210, which has stored, or can be passed, various parameters for implementing the crossfade, including, for example, (i) audio trajectory, (ii) fade or blend type, (iii) number of elements in the effect (e.g., 2, 3 or more, for complex voice-overs and other transitions), (iv) volume/attenuation levels for each component or element during the cross fade, and (v) intro and outro points, etc. Such parameters can, for example, be stored in crossfading module 210, as noted, or can be modified/updated by inferences from user behavior on the client device and sent via a message protocol to crossfade module 210 on the server side. [0029], Crossfade Segment Generator 595 can take pairs of clips from content repository 550, optionally along with the user's preferences 580 (from User Profile database), and construct the clip-to-clip crossfade transition.).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US 2015/0073812) in view of Fan (US 2017/0111668) and further in view of Sanders et al. (US 2014/0075308).
Claim 2
Lowe in view of Fan teaches the method of claim 1, except comprising, after providing the first information to the second electronic device, receiving, from the second electronic device, an indication of user input indicating a first additional audio item that is to be added to the playlist after the first coherent group of the plurality of coherent groups; and before generating the second respective transition media item corresponding to a second coherent group, providing the first additional audio item to the second electronic device.
First Examiner notes that “providing the first information to the second electronic device” can be interpreted to take on several possible meaning: displaying, playing back, or simply for sending the first information associated with the first transition media item. 
Sanders teaches after providing the first information to the second electronic device (this for example, can be interpreted as a currently playing music in Fig. 6a of Sanders), receiving,  [0060] FIGS. 6a, 6b and 6c illustrate an example of adding a song into the queue as the next song to be played. The exemplary queue can be presented on a graphical user interface. Queue 600 can be similar or substantially similar to queue 500 of FIGS. 5a and 5b); and before generating the second respective transition media item corresponding to a second coherent group, providing the first additional audio item to the second electronic device (Fig. 6b. [0061], FIG. 6b illustrates an example of queue 600 when the songs in the queue (e.g., songs 610, 620, and 630) are determined to not be part of a container with the currently playing song. As shown, song 640 is added into the queue in the first slot and thus will be the next song played. Fig. 6 establishes that coherent group of songs are to be played together. Therefore if Song B-Song C are determined to be part of a container/coherent group, they are expected to be played together. Examiner further notes the process of generating a second transition media item is similar to those of the first transition media item and taught at least by Lowe as provided above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to incorporate addition of song to a playlist as taught by Sanders with the cross-fading method of Lowe in view of Fan, because doing so would have provided dynamic playlist for managing the playback of digital media content. ([0002] of Sanders).
Claim 3
Lowe in view of Fan and Sanders further teaches the method of claim 2, further comprising, after providing the first additional audio item to the second electronic device, generating the second respective transition media item corresponding to the second coherent to a client device can, for example, be accomplished by Play Control instructions issuing from Content Scheduler 540, and/or Client Device Control instructions issuing from Decoder Management 590 to particular client devices; See also [0036] of Lowe).  
Claim 4
Lowe in view of Fan and Sanders further teaches the method of claim 3, wherein a second additional audio item is added to the playlist based on a history of audio items previously provided to the second electronic device ([0032] of Lowe, The choice as to content can be made, for example, as part of a personalized channel service, and can include, for example, preference engines and/or user defined parameters, as well as user feedback to songs or clips played to he or she, to determine what clips or songs to send each user on each of his or her "personalized channels." [0038] of Sanders, Queue 150 can also include a history icon 151.  History icon 151, when selected, presents a list of songs that have been previously played by the media playback application). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654